 THE COCA COLA COMPANYThe Coca Cola Company, Foods Division and UnitedSteel Workers of America, AFL-CIO-CLC.Cases 21-CA-21076 and 21-RC-16947February 11, 1983DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn October 15, 1982, Administrative Law JudgeClifford H. Anderson issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the Administrative LawJudge's rulings, findings, and conclusions of law, asmodified herein,' and to approve the settlementagreement of Respondent Employer and theUnion.2ORDERThe National Labor Relations Board approvesthe settlement agreement of Respondent Employerand the Union, and hereby orders that the Re-spondent, the Coca Cola Company, Foods Divi-sion, Santa Ana, California, its officers, agents, suc-cessors, and assigns, shall take the action set forththerein.IT IS FURTHER ORDERED that the election inCase 21-RC-16947 be, and it hereby is, set aside,and that said case be, and it hereby is, remanded tothe Regional Director for Region 21 to conduct atthe place the previous election was held a newelection at the earliest time he deems the circum-I The settlement agreement of the Employer and the Union in thisconsolidated proceeding provides for a remedial notice in Case 21-CA-21076, and stipulates as to Case 21-RC-16947 that the election held onMarch 26. 1982, be set aside and that a second election be conducted bythe Regional Director at the earliest time he deems the circumstanceswill permit the free choice of a bargaining representative, but in no eventbefore March 31, 1983. The General Counsel opposed said agreement be-cause it limits the Regional Director's discretion concerning the timing ofthe election. Customarily, the notice should be posted for 60 days toassure a free choice of bargaining representative. Accordingly, absent cir-cumstances not present here such as a waiver by the Charging Party, theelection could not be held sooner than the foregoing date. For thatreason, we approve the settlement agreement and find it unnecessary torule on the Administrative Law Judge's second conclusion of law regard-ing his power to recommend approval of a settlement agreement whichincludes the direction of an election on a specific date.2As the Employer and the Union apparently expected the RegionalDirector to approve the settlement agreement, the caption of their stipu-lated notice states that it was approved by the latter. In view of the Gen-eral Counsel's refusal to do so, we shall modify the caption to show itsapproval by the Board.266 NLRB No. 37stances will permit the free choice of a bargainingrepresentative, but in no event shall the election beheld before March 31, 1983, and the election no-tices shall be in both English and Spanish, andother procedures shall be in accordance withBoard practice.[Direction of Second Election and Excelsior foot-note omitted from publication.]APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employeesconcerning their union membership, activities,and sympathies, and the union membership, ac-tivities, and sympathies of their fellow employ-ees.WE WILL NOT solicit employee grievanceswhile creating the impression that such griev-ances will be remedied.WE WILL NOT engage in conduct which cre-ates the impression that our employees' unionactivities are under surveillance.WE WILL NOT distribute or mail to our em-ployees campaign literature which misrepre-sents their rights and obligations under Section7 of the National Labor Relations Act pertain-ing to union-security obligations.WE WILL NOT prohibit the wearing of unioninsignia by disparately and discriminatorily en-forcing our policies and rules pertaining topersonal appearance or the wearing of jewel-ry.WE WILL NOT confiscate and discriminatori-ly remove union literature from the employeebreakroom. However, no posting will be al-lowed. Nothing herein shall prohibit thelawful distribution of literature in the plant.WE WILL NOT in any like manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed under Sec-tion 7 of the Act.THE COCA COLA COMPANY, FOODSDIVISIONDECISIONSTATEMENT OF THE CASECLIFFORD H. ANDERSON, Administrative Law Judge:These consolidated cases were heard before me in SantaAna, California, on September 21, 1982. The matterarose as follows: United Steelworkers of America, AFL-165 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCIO-CLC (the Petitioner, the Charging Party, or theUnion), filed a representation petition on an unknowndate' docketed as Case 21-RC-16947 seeking to repre-sent certain employees of The Coca Cola Company,Foods Division (the Employer or Respondent). Pursuantto a Stipulation Upon Consent Election approved by theRegional Director for Region 21 of the National LaborRelations Board (Regional Director) on March 3, 1982,an election was conducted on March 26, 1982, in anagreed-upon unit appropriate for collective bargaining.At the conclusion of the election, the tally of ballots in-dicated the Union had failed to receive a majority ofvalid votes cast and that the challenged ballots castcould not be determinative of the result.On March 8, 1982, the Union filed a charge docketedas Case 21-CA-21076 against Respondent. On April 2,1982, the Union filed timely objections to the election.On April 21, 1982, the Regional Director issued a com-plaint and notice of hearing in Case 21-CA-21076. OnMay 4, 1982, the Regional Director issued a Report onObjections and Order Directing Hearing and Order Con-solidating Cases and Notice of Hearing directing that ahearing be held on the matters raised by the Union's ob-jections in Case 21-RC-16947 and consolidating thatmatter with the previously directed hearing on the unfairlabor practice case.The complaint alleges certain acts and conduct attrib-uted to Respondent which violate Section 8(a)(1) of theNational Labor Relations Act, as amended (the Act).The Union's objections allege certain acts by Respond-ent's agents, including a general paragraph which may besaid to incorporate the post-petition, but preelection con-duct alleged in the complaint, at least some of which, ifcredited, could require the election to be set aside undercurrent Board law. Respondent disputes the factual alle-gations of wrongdoing in its answer to the complaint andcontested the allegations in the Union's objections.All parties were afforded the right to appear and topresent oral argument regarding the issues in the caseand the Union's and the Employer's joint proposed set-tlement of the cases and to file briefs with regard there-to. Upon the entire record of the case, including a brieffrom counsel for the General Counsel, I make the fol-lowing:FINDINGS OF FACT1. PROPOSED UNILATERAL SETTLEMENTA. Background and Procedural ContextBefore the opening of the hearing and at the invitationof the parties, the parties and I held lengthy settlementdiscussions directed toward resolution of all issues raisedby the pleadings. Informal discussions produced agree-ment between the Employer and the Union to a joint set-tlement agreement, which agreement the General Coun-sel opposed. At the commencement of the hearing, afterthe formal papers were introduced and motions to amendthe pleadings were made and ruled upon, the Employerand the Union moved that I approve their joint settle-The petition was not offered into evidence.ment agreement. I heard argument on the merits of thesettlement agreement and thereafter postponed the hear-ing indefinitely in order to provide opportunity for allparties to brief the issues raised by the motion. No evi-dence was received or considered concerning the meritsof the Union's objections or the allegations contained inthe complaint.B. The Proposed Settlement of the Union and theEmployerThe Union and the Employer submitted into evidencea proposed settlement of both the unfair labor practicecase and the objections hearing in the representationcase. While the proposed settlement consists of separatedocuments and stipulations for each case, the settlementwas expressly offered as a combined, inseparable pack-age; i.e., neither the settlement regarding the unfair laborpractice case nor the settlement of the objection case wasoffered by the parties if approval of the other portion ofthe settlement was withheld.Regarding the unfair labor practice case, the Unionand the Employer proposed an informal settlementagreement for my approval which included traditionalcease-and-desist language and the posting of a standardremedial notice to employees in both Spanish and Eng-lish. The Union and the Employer proposed, in completesettlement of the dispute regarding the Union's objec-tions to the conduct of the election, that the election beset aside, without findings of fault, and that the RegionalDirector be directed to conduct a new election in ac-cordance with normal Board standards. This proposedsettlement included a limitation on the date and place ofthe new election. The election was to be held at thesame place as the previous election and was to be heldon March 31, 1983, or as soon thereafter as possible ifthe delay in Board approval of the settlement requires alater election date under normal Board election proce-dures and decisional law.C. Argument Regarding the Proposed SettlementCounsel for the General Counsel on behalf of the Re-gional Director opposed the settlement at the hearingand on brief. Counsel for the General Counsel made itclear her opposition to the settlement did not turn on theproposed unfair labor practice portion of the settlementwhich was acceptable to her. Rather her oppositionstemmed from the provision of the March 31, 1983, datefor the rerun election.The General Counsel's arguments may be fairly sum-marized as follows. First, rerun elections should be heldsooner than the Union and the Employer provide in theirproposed settlement. Counsel for the General Counselcorrectly asserts that normally elections "have been heldshortly following the 60-day posting period [of theNotice to Employees provided in the unfair labor prac-tice settlement], absent extenuating circumstances, noneof which [are] present here." She argues further, "a longterm hiatus between the stipulation and the actual rerunelection thwarts the Board policy relative to the promptprocessing of petitions."166 THE COCA COLA COMPANYSecond, counsel for the General Counsel argues, theprovision of a fixed election date undermines the tradi-tional discretion of the Regional Director to direct anelection "at such time as the Regional Director deemsappropriate." She adds:More importantly the acceptance of the stipulationas to the objections would amount to wholesaleusurpation of the traditional and expansive discre-tion reserved to Regional Directors in matters af-fecting the holding of Board elections. In essence, ifthis case were to become established Board prece-dent, this arrangement in future cases could serious-ly undermine the Regional Directors' effectivenessand ability to administer the Board's procedures inrepresentation proceedings.Third, counsel for the General Counsel argues that Iam without power or authority to approve the proposedsettlement. She notes:Lastly, nothing in the Board's Rules and Regula-tions gives Administrative Law Judges the powerto approve the time that a rerun election will beheld or to direct that elections be held on a datecertain. To approve the arrangement that the Unionand the Respondent have proffered might seem tothe Judge to be a quick and easy resolution of thematter, but it is far beyond the Judge's authority toapprove over the objections of the Regional Office,which does most strenuously object.The Union and the Employer argued that their pro-posed settlement, if approved, eliminates the need forlengthy and costly litigation thereby conserving the re-sources of the parties and the Government. Further, theyargue that the settlement provides all that the GeneralCounsel seeks in remedy of the alleged unfair labor prac-tice violations and provides a rerun election date morequickly than if the case proceeds in a normal manner;i.e., from the Decision of the Administrative Law Judgethrough review by the Board of the Administrative LawJudge's Decision on exceptions to the Board's decisionitself. Having given the General Counsel all its wantsand giving it more quickly than could be obtainedthrough litigation, the Union and the Employer argue,the General Counsel has no legitimate basis for objectingto the settlement. Lastly, the Union and the Employerargue that approval of the settlement avoids the disrup-tion in the workplace that ongoing litigation with itsusual contention and controversy entails and thus con-tributes to the industrial peace and stability that the Actwas passed to ensure.D. Analysis and Conclusion Regarding the SettlementAgreementI agree with all the parties that the proposed settle-ment of the unfair labor practice portion of the consoli-dated cases provides a complete and satisfactory resolu-tion of all issues raised by the complaint. I also agreewith the parties that the settlement's provision for arerun election without finding of fault is permissible andwould constitute a satisfactory resolution of the issuesraised by the objections, assuming the provision of theMarch 31, 1983, election date does not otherwise renderthe settlement unacceptable. Because the unfair laborpractices portion of the settlement is conditioned on theapproval of the entire package, it is clear that the singleissue to be resolved is the propriety of the provision fora March 31, 1983, election date in the settlement agree-ment. I shall turn initially to the General Counsel's threeopposing arguments.1. Does the settlement impermissibly delay a newelection?There are essentially no facts in dispute regarding theelection date. All parties agreed and I take judicial noticethat, if this case were to require the average amount oftime that passes from the date of hearing through an ad-ministrative law judge's decision and a Board decision onexceptions and through posting of remedial notices andthe time necessary to allow normal direction of rerunelection, any election date in this case would fall signifi-cantly after March 31, 1983. Thus, I agree with the Em-ployer and the Union that their settlement provides for anew election sooner than counsel for the General Coun-sel and the Union can reasonably expect to obtainthrough litigation, even if they are completely successfulin all their contentions. I also agree that an agreement tohold the rerun election 6 months in the future, i.e., Sep-tember 21, 1982, to March 31, 1983, is unusual andwould not without reason be consistent with the Board'smandate to conduct speedy elections.I consider the essentially certain likelihood that ap-proval of the proposed settlement will produce a speed-ier election than would be obtained if the matter hadproceeded through litigation to be a significant factor fa-voring approval of the proposed settlement. I do notaccept the implicit argument of the General Counsel thatthe Union is being forced to abandon an otherwisepresent entitlement, which the Regional Director mustpreserve even if the Union would abandon its right to aspeedy election. The Union here has no right to a newelection unless and until it prevails on its objections.More importantly, it cannot obtain a new election untilthe objections have been found by the Board to havemerit. This process, as noted, takes time. Time is theheart of the matter. Since the Union cannot reasonablyexpect to prevail in sufficient time to obtain an electiondate before March 31, 1983, it gains a speedier electiondate by settling the case rather than by litigating it. Thisis the practical reality of the proposed settlement. TheUnion thus loses nothing in the settlement. The GeneralCounsel's reference to a possible earlier election or to anelection date to be set by the Regional Director withoutlimitation on his discretion, should the parties agree, isnot relevant because it is not an attainable reality. A set-tlement involving an election before March 31, 1983, wasnot acceptable. Disregarding that rejected possibility,what must be considered is the election date which willlikely result from approving the proposed settlement ascompared to that date which will likely result if the par-ties litigated the case. In that frame of reference the pro-posed settlement achieves a quicker election than litiga-167 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, the only true alternative to the settlement. Revers-ing the analysis, the only likely result of the GeneralCounsel's recommended rejection of the settlement, dis-regarding the possibility of a loss on the merits, is adelay, likely substantial, in the conducting of the rerunelection. Accordingly, I find the settlement is not to berejected because of the delay in holding a new election.2. Does the settlement deny the Regional Directorthe necessary discretion to choose an appropriateelection date?I have determined, supra, that the proposed settlementdoes not improperly delay the election. What remains ofthe General Counsel's argument regarding the RegionalDirector's discretion is therefore that the settlement, byfixing a date certain for the election, improperly deniesthe Regional Director the discretion to select an electiondate when he feels it is appropriate under the circum-stances then obtaining. There is always danger in ap-proving an election with a specific election date, for un-foreseen circumstances may cause difficulty or preventan election from being properly held on a given date.2The proposed settlement however, in my view, doesnot prevent the Regional Director from delaying theelection, in his reasoned discretion, to a date later thanMarch 31, 1983, if he feels it necessary and appropriate.The parties originally proposed the fixed election datewhen they expected the settlement would be an all partysettlement which would, by means of a waiver of all par-ties' right to seek review, have made any order by meapproving the settlement both final and effective immedi-ately. Such an immediate settlement occurring in Sep-tember 1982 would have virtually eliminated any likelyneed to delay the election beyond the March 31, 1983,date. When the Union and the Employer proposed thesettlement to me as a unilateral settlement over the Gen-eral Counsel's opposition, I pointed out on the recordthat the General Counsel's opposition, even if not ulti-mately successful, could delay Board approval of the set-tlement and ultimately, through passage of time, makethe March 31, 1983, date for the election impossible tomeet. The parties were well aware of this fact in propos-ing their settlement and I interpret it in that spirit. I willnot reject the proposed settlement because of the dangerthat the election date cannot be met or that it will be in-appropriate to conduct an election on that specific date.Rather I find it reasonable to construe and do construethe election date proposed in the settlement, based on thecolloquy at the hearing, to be intended to be the earliestpossible date for the election. I find that the proposedsettlement contemplates that the Regional Director willhave the discretion to hold the election at a later date ifdelay in final approval of this settlement or other factorsrequire delay so as to comply with normal Board proce-dural and decisional requirements. See, e.g., Efcor DieCasting Corporation, 231 NLRB 263 (1977). Thus the Re-' These difficulties can be overcome. The Regional Offices regularlysolicit election agreements from parties setting forth specific electiondates; cf., the Board's Casehandling Manual par. 11084.3.gional Director will not be forced to hold the electionwhen it would not otherwise be appropriate.3Given my previous finding that the proposed March31, 1983, election date does not fatally delay the election,and my finding here that the Regional Director willhave the discretion to delay the election if he deems cir-cumstances require it, I find no merit to the GeneralCounsel's argument that the Regional Director's discre-tion to set election dates is impermissibly fettered by thesettlement.3. Does an administrative law judge have theauthority to approve a settlement which sets aspecific election date and place?There is no dispute that the Board's Rules and Regula-tions, Section 101.9(dX)(), empower an administrative lawjudge to approve an otherwise appropriate unilateral in-formal settlement in an unfair labor practice case. Thus,my power to approve the unfair labor practice portion ofthe proposed settlement is not in dispute. Nor does theGeneral Counsel oppose or contest my power to ap-prove the settlement in the representation case save inso-far as the settlement includes a specific election date.The General Counsel's argument on this issue, which isset forth in its entirety, supra, is that I have no authorityto approve a specific date for the election when the Gen-eral Counsel objects. Such a power, it is argued, would"impinge on the Board's delegation to the Regional Di-rector of the authority to determine the appropriate elec-tion dates." The General Counsel's argument on the issueis without citation to authority.Given the General Counsel's attack on my authority toapprove the representation case settlement, it is initiallyappropriate to examine the provisions of the Board's reg-ulations dealing with the question. The parties to the rep-resentation case entered into a contest election agreementas contemplated by the Board's Rules and RegulationsSection 102.62(b). Agreements under that section providethat postelection procedures "shall be consistent withthat followed by the regional director in conductingelections pursuant to sections 102.69 and 102.70." Section102.69 provides for hearings before an administrative lawjudge in situations involving consolidated representationand unfair labor practice cases. In such circumstances, ashere, Section 102.69(f) provides, in part, that an adminis-trative law judge:...shall prepare and cause to be served on theparties a report resolving questions of credibilityand containing findings of fact and recommenda-tions to the Board as to the disposition of the chal-lenges or objections, or both if it be a consolidatedreport.The Regional Director, in issuing a notice of hearing onobjections following proceedings under Section102.62(b), automatically transfers the case to the Boards The parties are of course aware of the obligation of Regional Direc-tors under the Act to hold elections as soon as possible where not other-wise inappropriate. Thus it may be assumed the Regional Director willnot unnecessarily delay the election.168 THE COCA COLA COMPANYpursuant to Section 102.69(1). The recommendations ofthe administrative law judge in the objections case,under the provisions noted, may be excepted to underSection 102.46 and, in the absence of exceptions, maybecome the decision and order of the Board under theprovisions of Section 102.48(a).These provisions indicate to me that by issuing hisorder directing a hearing on objections, the Regional Di-rector transferred the instant representation case to theBoard and it is now for the Board to decide the issuesraised by the Regional Director's order, the Union's ob-jections, and the proposed settlement. In this matter, Iact as agent of the Board and am charged to make rec-ommendations to it as to the disposition of the objectionsincluding the propriety of the proposed settlement.These recommendations will be adopted, modified, or re-jected by the Board. In any case, the final disposition ofthis matter will be made by the Board.Given this regulatory scheme and my role therein, Iam unable to agree with the General Counsel that myapproval of the settlement would conflict with theBoard's delegation to its regional directors of the author-ity to determine election dates. In approving the pro-posed settlement, I would do no more than recommendto the Board a particular course of action. It will be theBoard which rejects, modifies, or adopts such a recom-mendation. Thus, I have the power to recommend thatwhich the Board has the power to approve. I do notaccept the General Counsel's view that the Regional Di-rector's delegated authority prevents the Board from ap-proving a specific election date in appropriate cases4even in the face of opposition by a regional director.Therefore, I do not find my power to recommend thesettlement agreement to the Board is circumscribed bythe Board's delegation of authority to the regional direc-tors.Given all the above, I find I have the power and au-thority to make recommendations to the Board regardingthe disposition of the objections herein and that this au-thority includes the power to recommend approval of asettlement calling for the direction of a new election bythe Regional Director at a specific date and at a specificplace as clarified, supra. Accordingly, I reject the Gener-al Counsel's view that I am without authority to recom-mend approval of the settlement proposed by the parties.4. ConclusionI accept the arguments of the Union and the Employerthat acceptance of their settlement will conserve the re-4 Although counsel for the General Counsel does not specifically iden-tify the delegation she refers to, I assume she refers to the Board's April28, 1961, delegation, to regional directors, reported at 26 F.R. 3911, inwhich the Board, inter alia, delegated to regional directors its powers "todirect an election or take a secret ballot under subsection (c) or (e) ofSection 9 [of the Act] and certify the results thereof." The delegation im-plicitly gives regional directors the authority to set the date and place ofan election inasmuch as these are part and parcel of any direction of anelection. Since the Board regularly directs regional directors to conductnew elections in cases in which it determines objections are meritorious,it is clear the Board has not delegated away its power to direct regionaldirectors to conduct elections. The Board and regional directors eachhave election direction power in appropriate cases. It follows by analogythat the Board also retains the power to direct a regional director to con-duct an election at a specific time and place.sources of the parties and the Board by abbreviating andresolving the instant litigation. I further accept their ar-gument that approval of their settlement will speed pro-cessing of the matters in dispute and will reduce the un-certainty confronting the parties and more quicklyremedy arguable wrongs and allow employees to expedi-tiously pursue the rights guaranteed them by the Act. Ialso agree that a significant additional benefit of the set-tlement will be the avoidance of the conflict and contro-versy inevitably resulting from the litigation of disputedworkplace events and that, accordingly, approval of thissettlement will reduce the dangers of industrial conflictand increase the likelihood of resolution of the continu-ing question concerning representation with harmonyand dilpatch. Conversely, I find that if the GeneralCounsel prevails and the settlement is not approved therewill be, as a direct consequence, (1) increased costs to allparties including the Government, (2) substantial delayand uncertainty in resolving the issues in dispute, and (3)the enhanced likelihood that the continuing dispute be-tween the parties will inhibit the purposes and policies ofthe Act as set forth in Section l(b) thereof. I also rejectthe General Counsel's argument that approval of a settle-ment which produces so desirable a result will under-mine regional directors' authority in representation case-handling.I further find that I am empowered by the Act and theBoard's Rules and Regulations to recommend approvalof a settlement of the type proffered here and specificallyreject the contention of counsel for the General Counselthat I am without authority to do so.I have found that I have the power and authority toapprove the settlement and that it would effectuate thepurposes and policies of the Act to do so. Accordingly, Ishall recommend approval of the settlement agreementtendered by the Union and the Employer to the Board,irrespective of the opposition of the General Counsel.Based on the foregoing findings of fact and the recordas a whole I make the following:CONCLUSIONS OF LAW1. The informal settlement agreement proposed by theUnion and the Employer in settlement of Case 21-CA-21076 effectuates the purposes of the Act and, as part ofa joint settlement with the settlement in Case 21-RC-16947, may and should be approved pursuant to theBoard's Rules and Regulations Section 101.9(d)(1).2. An administrative law judge hearing a consolidatedcase including a hearing on objections directed by a re-gional director pursuant to Sections 102.62 and 102.69 ofthe Board's Rules and Regulations has the power to con-sider and recommend approval of settlement agreementsand stipulations which include the direction of a newelection on a specific date and at a specific place, evenover the opposition of the regional director, where oth-erwise appropriate.3. The settlement agreement and stipulation proposedby the Union and the Employer in settlement of the dis-pute regarding the Union's objections in Case 21-RC-16947, as part of a joint settlement with the settlement in169 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCase 21-CA-21076, may and should be approved by theBoard and its terms carried out.Based on the above findings of fact, conclusions oflaw, and the record as a whole, and pursuant to Sections101.9(d)(1) and 102.62 of the Board's Rules and Regula-tions, I issue the following recommended:ORDER51. The settlement agreement proposed by the Employ-er and the Union in Case 21-CA-21076 shall be and ithereby is approved.2. The settlement agreement and stipulations proposedby the Employer and the Union in Case 21-RC-16947s In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.shall be and they hereby are approved and, accordingly,the following is further recommended:a. That the election previously conducted be set aside,by agreement of the parties, without finding of fault.b. That case 21-RC-16947 be remanded to the Region-al Director for Region 21 for the purpose of conductinga new election at the earliest time he deems the circum-stances will permit the free choice of a bargaining repre-sentative, but in no event shall the election be heldbefore March 31, 1983, further, the election shall be heldat the place the previous election was held, provided fur-ther, election notices shall be in both English and Span-ish languages and other procedures will be in accordancewith normal Board practice.3. Because the settlement agreements tendered by theEmployer and the Union were expressedly made indivis-ible by the parties, in the event either settlement agree-ment is disapproved by the Board, the approval of theother shall likewise be withheld and/or set aside.170